Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
          EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with STEVEN W. SMYRSKI on 12/15/2021.

The claims should be amended as follows:
Claim 24 should be amended as follow:
  24. (Currently Amended) A system for testing ocular characteristics of a patient, ; comprising:
a controller configured to coordinate and perform visual testing;
virtual reality goggles connectable to the controller and configured to be affixed to the patient, the virtual reality goggles comprising two central lenses employed to be positioned over the patient’s eyes, the virtual reality goggles comprising an optical separator element positioned between the two central lenses, wherein the virtual reality 
a webserver arrangement configured to receive patient test results from the controller;
wherein the controller tests and assesses visual healthcare attributes of the patient and provides healthcare test signals to the virtual reality goggles comprising at least one of visual acuity healthcare test signals, visual fields healthcare test signals, visual refractor healthcare test signals, and contrast sensitivity healthcare test signals, wherein the controller is further configured to provide a visual healthcare attribute test image to a first central lens of the two central lenses while simultaneously refraining from providing any visual healthcare attribute test images to a second central lens of the two central lenses;
wherein when the virtual reality goggles maintain the computing device, the computing device provides healthcare test signals to the display and toward the patient and the camera assesses patient eye position when the patient views the healthcare test signals;
and further wherein the controller is configured to transmit patient visual attributes test results to the webserver arrangement.        

Claim 25 should be amended as follow:       
5. (Currently Amended) The system of claim 24, wherein at least one of the computing device and the virtual reality goggles are configured to determine, based on size of a visual reference item assessed using the camera of the computing device, distance between the display of the computing device and at least one eye of the patient.
Claim 28 should be amended as follow:   
28. (Previously Presented) The system of claim 24, further comprising an audio sensor, wherein the system is configured to receive audio commands via the audio sensor and act based on the audio commands received.
  
Claim 31 should be amended as follow:       
31. (Currently Amended) A system for testing ocular characteristics of a patient, comprising:
a controller configured to coordinate and perform visual testing of the patient;
virtual reality goggles connectable to the controller and configured to be affixed to the patient, the virtual reality goggles comprising two lenses and an optical separator element positioned between the two lenses, wherein the virtual reality goggles are configured to receive a computing device comprising a display and a camera; and 
 a webserver arrangement configured to receive patient test results from the controller;
wherein the controller is configured to test and assess visual attributes of the patient and is configured to provide healthcare test signals to the virtual reality goggles comprising at least one of visual acuity healthcare test signals, visual fields healthcare test signals, visual refractor healthcare test signals, and contrast sensitivity healthcare test signals, wherein the controller is further configured to provide a visual healthcare attribute test image to a first lens of the two lenses while concurrently refraining from providing any visual healthcare attribute test images to a second lens of the two lenses;
wherein when the virtual reality goggles maintain the computing device, the computing device provides healthcare test signals to the display and toward the patient and the camera assesses patient eye position when the patient views the healthcare test signals;
and further wherein the controller is configured to transmit patient visual attributes test results to the webserver arrangement.
              
Claim 36 should be amended as follow:          
36. (Previously Presented) The system of claim 31, further comprising an audio sensor, wherein the system is configured to receive audio commands via the audio sensor and act based on the audio commands received.
              
Claim 41 should be amended as follow:      
 41. (Currently Amended) The system of claim 39, wherein at least one of the computing device and the virtual reality eyewear are configured to determine, based on size of a visual reference item assessed using the camera of the computing device, distance between the display of the computing device and at least one eye of the patient.  

Claim 44 should be amended as follow:    
44. (Previously Presented) The system of claim 39, further comprising an audio sensor, wherein the system is configured to receive audio commands via the audio sensor and act based on the audio commands received.              

Allowable Subject Matter
Claims 24-46 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the most pertinent prior art cited in the Final Rejection mailed on 09/30/2021 teaches a system/device for testing ocular characteristics of a patient, comprising: a virtual reality goggles connectable to a controller and configured to be affixed to the patient, the virtual reality goggles comprising two lenses and an optical separator element positioned between the two lenses, wherein the virtual reality goggles are configured to receive a computing device comprising a display and a camera; wherein the controller is configured to test and assess visual attributes of the patient and is configured to provide healthcare test signals to the virtual reality goggles comprising at least one of visual acuity healthcare test signals, visual fields healthcare test signals, visual refractor healthcare test signals, and contrast sensitivity healthcare test signals, wherein the controller is further configured to provide a visual healthcare attribute test image to a first lens while concurrently refraining from providing any visual healthcare attribute test images to a second lens, wherein the controller is configured to transmit patient visual attributes test results to the webserver arrangement.
The prior art does not teach, disclose and/or fairly suggest when the virtual reality goggles maintain the computing device, the computing device provides healthcare test signals to the display and toward the patient and the camera assesses patient eye position when the patient views the healthcare test signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                
Conclusion                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791